NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                    SHAWN LEE WALTERS, Appellant.

                             No. 1 CA-CR 14-0399
                               FILED 4-23-2015


          Appeal from the Superior Court in Maricopa County
                     No. CR2011-162027-001 SE
          The Honorable Phemonia L. Miller, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Law Office of Michael J. Dew, Phoenix
By Michael J. Dew
Counsel for Appellant
                            STATE v. WALTERS
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Michael J. Brown delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge Patricia A. Orozco joined.


B R O W N, Judge:

¶1            Shawn Lee Walters appeals his convictions and sentences for
two counts of aggravated driving under the influence of intoxicating liquor.
Counsel for Walters filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969), advising
that after searching the record on appeal, he was unable to find any
arguable grounds for reversal. Walters was granted the opportunity to file
a supplemental brief in propria persona, but he has not done so.

¶2             Our obligation is to review the entire record for reversible
error. State v. Clark, 196 Ariz. 530, 537, ¶ 30, 2 P.3d 89, 96 (App. 1999). We
view the facts in the light most favorable to sustaining the conviction and
resolve all reasonable inferences against Walters. State v. Guerra, 161 Ariz.
289, 293, 778 P.2d 1185, 1189 (1989). Finding no reversible error, we affirm.

¶3            In March 2012, Walters was indicted for two counts of
aggravated driving under the influence of intoxicating liquor, a class 4
felony, in violation of Arizona Revised Statutes section 25-1383(A)(1). The
following evidence was presented at trial.

¶4           In the early morning hours of June 11, 2011, Officer James
Wood observed Walters’ car weaving within its lane on a freeway. The
vehicle was braking despite being the only car on the road, and its speed
varied. At one point, the right-side tires completely entered the gore point.

¶5             Wood then initiated a traffic stop. The car was slow to yield,
finally pulling over after exiting the freeway. When Wood asked Walters
for identification, Walters stated he did not have a license and instead
presented an Arizona ID card. Wood could smell a strong odor of alcohol
coming from the interior of the vehicle. When Wood questioned Walters
about drinking, Walters stated that he “had a couple.”

¶6             Wood asked Walters to exit the vehicle and administered field
sobriety tests, including the Horizontal Gaze Nystagums (“HGN”) and the
“walk-and-turn” test. Wood noted that Walters had a strong odor of


                                       2
                           STATE v. WALTERS
                           Decision of the Court

alcohol on his breath, and exhibited poor balance. Walters registered six of
six “cues” on the HGN and performed poorly on the walk-and-turn test.
Walters was placed under arrest and transported to the police station where
he submitted to a breath test, which revealed alcohol concentrations of 0.183
and 0.173. Additionally, Walters’ driving privileges were suspended at the
time of the incident.

¶7           A jury found Walters guilty as charged. Prior to sentencing,
the court found that the State had met its burden of proving Walters had
two prior felony convictions. After considering the aggravating and
mitigating circumstances, the court sentenced Walters to mitigated
concurrent terms of six years’ imprisonment for each count, with 99 days of
presentence incarceration credit applied to each count. Walters timely
appealed.

¶8           We have searched the entire record for reversible error and
have found none. All of the proceedings were conducted in accordance
with Arizona Rules of Criminal Procedure. The record shows Walters was
present at all pertinent proceedings and was represented by counsel.
Walters had an opportunity to speak before sentencing, and the sentence
imposed was within the statutory limits. Accordingly, we affirm Walters’
convictions and sentences.

¶9             Upon the filing of this decision, counsel shall inform Walters
of the status of the appeal and his options. Defense counsel has no further
obligations unless, upon review, counsel finds an issue appropriate for
submission to the Arizona Supreme Court by petition for review. See State
v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57 (1984). Walters shall
have thirty days from the date of this decision to proceed, if he so desires,
with a pro per motion for reconsideration or petition for review.




                                 :ama




                                        3